Citation Nr: 1147151	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  04-43 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for left eye disability claimed as due to surgical procedures performed by VA between January 2002 and December 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from April 1956 to April 1958.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Board denied the Veteran's claim in a February 2008 decision, and the Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2009 order, the Court granted a Joint Motion for Remand (JMR) that vacated the February 2008 Board decision and remanded the case to the Board.  The Board remanded the case in November 2009 for the purpose of compliance with the JMR, and this case is now ready for appellate review.  

In May 2005, a hearing was held before a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) and has since retired.  The Veteran was informed by letter dated in November 2011 of his right to attend a hearing before another Veterans Law Judge.  This letter informed the Veteran that if he did not respond in 30 days, the Board would assume that he did not want such a hearing.  As the Veteran did not respond to this letter, the Board will proceed with the adjudication below.  

   

FINDING OF FACT

A preponderance of the evidence is against finding that the Veteran sustained any left eye disability that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing medical care, or by an event not reasonably foreseeable, coincident with surgical procedures performed by VA between January 2002 and December 2002. 
 

CONCLUSION OF LAW

The Veteran is not entitled to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left eye disability due to surgical procedures performed by VA between January 2002 and December 2002.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and, as discussed herein, none has been shown.

In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to entitlement to compensation for under 38 U.S.C.A. § 1151, in a May 2004 notification letter issued prior to initial adjudication that described the types of information and evidence that the Veteran needed to submit to substantiate his claim.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  In particular regard to Dingess notice requirements, the Board notes that the Veteran was advised regarding the elements of degree of disability and effective date in a March 2007 VCAA notice letter pertaining to claims for compensation under 38 U.S.C.A. § 1151.    

Thus, in consideration of the foregoing, the Board concludes that the Veteran was provided with adequate VCAA notice by way of the May 2004 and March 2007 VCAA notice letters.  Also, the RO provided the Veteran with a copy of the July 2004 rating decision, the October 2004 SOC and May 2005, June 2007 and September 2011 SSOCs which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decisions.  As directed by a February 2007 remand, the June 2007 and September 2011 SSCs included appropriate reference to 38 C.F.R. § 3.361.   

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

In regard to VA's statutory duty to assist, the Board notes that the treatment records adequately identified as relevant to the claim have been obtained, to the extent possible, and are associated with the claims folders.  This evidence includes reports from the pertinent eye surgery performed in 2002, and an April 2007 opinion by an optometrist as to the matter at hand.  As directed in the November 2009 remand, the Veteran was provided another medial opinion in May 2010 by the same examiner who provided the April 2007 opinion as directed by the JMR.  While the Board has considered the contention of the Veteran's representative in Appellant's Post-Remand Brief, submitted in October 2011, with regard to the sufficiency of this opinion, the Board finds that the opinion, which was documented to have been based on a review of the pertinent clinical history, is adequate for adjudication for reasons explained below and is in compliance with the instructions of the November 2009 remand.  Stegall v. West, 11 Vet. App. 268 (1998).    

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to this appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  The Board will proceed with appellate review.

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25  (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is seeking compensation for additional disability involving his left eye which he believes is due to improper VA treatment, to include surgical procedures by VA between January 2002 and December 2002. 

In analyzing claims under section 1151, it is first important to note that the law underwent significant amendment, effective for claims filed on or after October 1, 1997.  Because the Veteran filed his claim under the provisions of section 1151 in 2004, the post-October 1, 1997, version of the law and regulation will be applied herein.  38 C.F.R. § 3.361; VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the claimant's own willful misconduct or failure to follow instructions, compensation may be awarded in the same manner as if the additional disability or death were service connected. See 38 C.F.R. §§ 3.361.

In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).

In determining whether a Veteran sustained additional disability, VA compares such Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability. Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Where additional disability has been caused by a Veteran's failure to follow properly given medical instructions, such disability may not be found to have been caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused that disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32  that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As specified in 38 C.F.R. § 3.361(d)(2) , in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

Summarizing the pertinent facts, on January 28, 2002, the Veteran was seen for evaluation in preparation for cataract surgery.  At that time, he complained of decreased vision, left greater than the right.  The pertinent diagnosis was visually significant cataract, left eye.  The Veteran was informed of the various possible complications of this procedure, to include decreased visual acuity, loss of vision, and double vision (a rare complication) that could possibly require surgical correction.  On January 29, 2002, the Veteran underwent cataract extraction and intraocular lens placement of the left eye, with anterior vitrectomy of the left eye. No vitreous was noted in the wound or in the anterior chamber.  The lens was centered, and there was a good pupil size of about 2mm that was round and not irregular.  Following this procedure, he was seen on repeated occasions for a decentered posterior chamber intraocular lens of the left eye.  He had complained of double vision. 

On February 25, 2002, the Veteran was admitted to the hospital with a diagnosis of decentered posterior chamber intraocular lens (PCIOL) of the left eye; he underwent reposition of the PCIOL of the left eye.  The examiner noted that great pains were taken to make sure that the lens was centered and was indeed in the sulcus.  The following day the PCIOL was noted to be slightly inferiorly decentered. 

On June 26, 2002, the Veteran underwent a trabeculectomy with mitomycin C and anterior vitrectomy for medically uncontrolled glaucoma of the left eye.  During this procedure, vitreous was noted to be present which intertwined with the superior haptic supratemporally, which seemed to suggest an etiology for the fact that the left intraocular lens wanted to rotate counterclockwise and was therefore difficult to position correctly.  On July 1, 2002, he was seen with complaints of complete loss of vision in the left eye.  He had some redness, but he denied any pain.  The assessment was left eye blindness following trabeculectomy with mitomycin C and anterior vitrectomy.  When seen on July 4, 2002, the Veteran reported improved vision; he was able to see his fingers.  He said he felt much better than before.  On July 10, 2002, the PCIOL was in good position and well-centered.  Subsequently, increased intraocular pressure was noted in February 2003, and the Veteran underwent surgery for retinal detachment, including repositioning of the IOL of the left eye, in March 2003 and surgery for repaired retinal detachment and dislocated IOL in the left eye in April 2003. 

On October 29, 2004, the Veteran was seen for a visual field examination.  At that time, he reported that his left eye ached and swelled up occasionally for 2 to 3 days, then got better.  He also noted that his left eye occasionally got red. Corrected visual acuity was 20/20 in the right eye and 20/200 in the left eye.  The pertinent diagnoses were pseudophakic iris chaffing pigmentary glaucoma in the left eye, with elevated intraocular pressure (IOP) vs. the previous visit; and status post choroidal detachment times 2.  By April 2005, the Veteran's left eye visual acuity was 20/400, while the right was 20/20. I t was confirmed that he had pseudophakic iris chaffing pigmentary glaucoma in the left eye, with borderline high normal IOP. 

In May 2005, the Veteran testified before a Veterans Law Judge who has since retired from the Board.  He and his representative argued that the Veteran had had uncontrolled glaucoma in the left eye at the time of the January 2002 surgery, and that the surgery was for removal of cataract in the left eye.  It was argued that it was the failure to recognize the correct condition that caused the post-operative complications.  Therefore, it was their contention that the VA surgeon had been negligent or had lacked the proper skill, asserting that the surgery should not have been conducted on the left eye until the glaucoma was under control.  They also contended that the lens was improperly implanted.  The Veteran maintained that the doctors knew that he had a decentered lens and double vision when he left the surgery.  He said he had to undergo five surgeries to correct the mistakes that were made by VA. 

The Veteran was afforded a VA eye examination in April 2007.  He indicated at that time that both eyes were red most of the time, and he stated that he was unable to see out of his left eye, and that it was sore most of the time.  The claims file, including the medical records, was reviewed by the examiner.  On examination, there was no diplopia elicited.  The right eye pupil was 3.0-mm, round, and reacted to light normally.  The left eye was 2.0-mm, and it was round and unreactive to light.  There was a trace afferent pupillary defect of the left eye. Uncorrected visual acuity in the right eye was 20/20 far and 20/80 near; corrected visual acuity was 20/20 far and near.  Uncorrected visual acuity in the left eye was 20/400 far and count fingers at two feet near.  Corrected visual acuity was 20/400 far and 20/200 near.  Lacrimal lake was normal; lids and lashes were normal.  The right eye showed a 3+ temporal injection, and the left eye showed nasal inferior and temporal 2+ injection.  Cornea showed arcus in both eyes, and there were temporal cataract incision scars bilaterally.  The right eye was clear and deep; the left eye showed trace pigment.  The right eye was normal; the left eye showed atrophy, superior iridectomy at 12:00, and no response to mydriatic agents.  The lenses showed posterior chamber intraocular lens, both centered.  The capsule in the right eye was clear; the one in the left eye was absent.  The right eye showed posterior vitreous separation; vitreous was absent in the left eye.  Macula in the right eye was homogenous; the left eye was modeled.  

Peripheral retina in the right eye was normal and attached 360 degrees.  The left eye retina was poorly viewed due to no pupillary dilation with a nasal retinotomy scar and there were choroidal retinal scars at the 5 o'clock and 11 o'clock positions as well as 360 degree panretinal photocoagulation scars, which appeared to be attached 360 degrees.  The pertinent diagnoses were: hyperopia and presbyopia; pseudoaphakia, bilaterally; pseudophakic iris chasing syndrome; left eye pigmentary glaucoma; left eye optic atrophy; left eye status post repositioning of the intraocular lens x4 and suturing of the intraocular lens in place x1; left eye status post retinal reattachment; left eye status post trabeculectomy; left eye status post argon laser trabeculoplasty; left eye cystoid macular degeneration due to the above; left eye legally blind due to the above; conjunctival inflammation bilaterally; and glucose intolerance without diabetic retinopathy. 

The examiner stated that the left eye was under "adequate intraocular pressure control" for multiple examinations prior to the 2002 surgery; and, at the preoperative evaluation for surgery it was 16mm, which is the middle of the normal range.  The examiner opined that glaucoma is not a usual contraindication for cataract surgery, as addressed in all standard surgical texts, is thus routinely done, and does not infer negligence, carelessness, lack of proper skill, error in judgment, or similar instance of fault.  The examiner noted that the preoperative consent discussion included information as to possible complications including infection, decreased vision, loss of vision, loss of eye, double vision, droopy eyelid, retained lens fragment, need for artificial lens exchange, surgical delay, need for glasses/contacts after surgery, bleeding, discomfort, glaucoma, retinal detachment, and anesthetic complications.  The examiner further stated that the new lens was not improperly implanted and that the ciliary sulcus was properly used since there was a tear in the capsular bag.  The examiner also concluded that the surgical complications were foreseeable and a part of the surgical risk and, as such, were addressed in the preoperative informed consent.  He further stated that the complications did not result from negligence, carelessness, lack of proper skill, error in judgment, or similar instance of fault. 

The JMR indicated that, with respect to the April 2007 examination report, the examiner who completed this report "noted that as a result of the initial surgery in January 2002, Appellant underwent a trabeculectomy of the left eye in June 2002.  He noted that the trabeculectomy had failed and that Appellant was legally blind due to the trabeculectomy."  Explaining that the Veteran's claim "encompasses consideration of any disability that may have occurred as a result of the trabeculectomy and/or any eye surgery conducted in 2002," the JMR found fault with the fact thatVA only sought an opinion with respect to the residuals of the initial cataract extraction and intraocular lens implant.  

In compliance with the JMR, the Board's November 2009 remand requested that the VA examiner who conducted the April 2007 VA examination review the claims file and identify each surgical procedure performed by VA on the Veteran's left eye between January 2002 to December 2002, and any additional eye disability that was incurred during treatment of the left eye provided by VA in 2002, including any increase in severity of any existing eye symptomatology or disability; and then provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more), or unlikely (i.e., a probability of less than 50 percent) that any additional disability identified was (1) caused by carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part VA in furnishing hospital care, medical treatment, or examination, or (2) caused by an event not reasonably foreseeable.

The opinion requested in the November 2009 remand was completed in May 2010 by the same examiner who completed the April 2007 opinion.  The left eye surgeries performed in 2002 were listed therein as follows: 

(1)  Cataract extraction 01/29/2002.

(2)  Intraocular lens repositioning on 02/25/2002. 

(3)  Intraocular lens repositioning on 02/26/2002.

(4)  Trabeculectomy with Mitomycin C, anterior vitrectomy and intralocular lens repositioning 06/26/2002.  

With respect to indentifying any additional eye disability that was incurred during left eye treatment in 2002, the examiner stated that such disability consisted of left eye pseudophakic iris chaffing pigmentary glaucoma (pesudophakic pigmentary glaucoma).  He then rendered the following opinion with respect to this additional disability.    

I have reviewed all of the notes relating to vision and eye care in 2002 that are available to me.  I can find no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar fault in the records.  Therefore, it is my opinion that this additional disability is not likely (i.e., a probability of less than 50 percent), caused by carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA.

With respect to whether any additional disability was caused by an event not reasonably foreseeable, the examiner opined as follows:  

It is known that intraocular lenses placed in the ciliary sulcus are more likely to cause pigment dispersion and pigmentary glaucoma than intraocular lenses placed within the lens capsule.  This was recognized and treated with resultant corrected visual acuity of 20/20 in the left eye on 09/05/2002.  Therefore, it is my opinion that since this is a known possible complication of sulcus-placed intraocular lenses, it was not unforeseeable.  It was recognized and treated appropriately, therefore, it was not likely (i.e., a probability of less than 50 percent) caused by carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of the VA.

The Veteran's representative in his October 2011 hearing presentation asserted that the May 2010 opinion made "no mention" of the trabeculectomy.  With all due respect, this is not correct on its face as this procedure was included in the list of surgeries provided in 2002 as recorded in the discussion preceding the May 2010 opinion.  It is otherwise clear that the opinion provided in May 2010 encompassed all of the surgeries provided in 2002, including the June 2002 trabeculectomy.  As such, there is no need to remand the case for another opinion as requested by the Veteran's representative.  

The record reflects no competent medical evidence refuting the May 2010 opinion, or the opinion rendered previously in April 2007.  While the Board recognizes the Veteran's arguments with respect to the asserted improper VA treatment, which appear to be sincere with no pertinent questions as to his credibility, which include the overall contention that no additional left eye disability would have been sustained but for this asserted improper treatment, we must point out that the Veteran, as a lay person, does not have the requisite medical expertise to provide a competent opinion regarding the propriety of his care at VA.  On the other hand, the optometrist who completed the April 2007 and May 2010 opinions is trained in matters relating to the eyes, and found that there was no evidence of improper or negligent care by VA.  Because this VA optometrist, unlike the Veteran, is competent to provide such an opinion, the Board affords his opinions to be of greater probative value than the Veteran's arguments.   

In summary, the preponderance of the evidence represented by the uncontradicted April 2007 and May 2010 opinions shows that any additional disability involving in the left eye is not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care ,or by an event not reasonably foreseeable, coincident with surgical procedures performed by VA between January 2002 and December 2002.  Accordingly, the Board finds that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 is not warranted, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for left eye disability, claimed as due to surgical procedures performed by VA between January 2002 and December 2002, is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


